DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of an amendment filed 14 February 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1, 2, 4, and 7-10 are pending.
Claim 7 is amended.
Claims 14, 19, and 20 are canceled.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have been submitted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 4, line 1, “where” has been replaced with --wherein-- and “edge” has been replaced with --edges--; and in line 2, “slot” has been replaced with --slots--.  

EXPLANATION FOR EXAMINER’S AMENDMENT
Claim 4 was amended to correct apparent typographical errors.

Allowable Subject Matter
Claims 1, 2, 4, and 7-10 are allowable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1:  the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein the outer edge of each staple receiving slot of the first row of staple receiving slots are a first distance from a center axis of the staple cartridge assembly; wherein the outer edge of each staple receiving slot of the second row of staple receiving slots are a second distance, different from the first distance, from the center axis of the staple cartridge assembly; wherein a difference between the first distance and the second distance is less than a largest dimension of the each of the staple receiving slots; and wherein the staple receiving slots are arranged in a generally radial orientation with respect to the center axis of the staple cartridge assembly such that the largest dimension of each of the staple receiving slots is along a radial line from the center axis of the staple cartridge assembly”. 
The closest prior art to Shelton et al. (US Patent Publ. No. 2017/0281155) discloses a surgical stapler 10 comprising a handle assembly 20 and a body portion 1000 extending from the handle assembly, and a staple cartridge assembly 4810 defining a first row 4820 of staple receiving slots 4822 and a second row 4860 of staple receiving slots 4862, wherein each of the staple receiving slots have an 
The closest prior art to Wenger et al. (WO 2015/032797) discloses a surgical stapler including a staple cartridge assembly having staple receiving slots arranged in a generally radial orientation with respect to the center axis of the staple cartridge assembly such that a side edge comprising a largest dimension of each of the staple receiving slots is along a radial line from the center axis of the staple cartridge assembly.  
The closest prior art to Harris et al. (US Patent Publ. No. 2016/0089146) discloses a surgical stapler including a staple cartridge assembly having a first row 5036 of staple receiving slots and a second row 5160 of staple receiving slots, in which a side edge comprising a largest dimension of each of the staple receiving slots in a row is along a radial line from the center axis of the staple cartridge assembly.   
The difference between the Shelton et al. reference, or a combination of the Shelton et al., Wenger et al. and Harris et al. references, and the claimed subject matter is that Shelton et al. or a combination of Shelton et al., Wenger et al.  and Harris et al. do not disclose or teach “wherein the outer edge of each staple receiving slot of the first row of staple receiving slots are a first distance from a center axis of the staple cartridge assembly; wherein the outer edge of each staple receiving slot of the second row of staple receiving slots are a second distance, different from the first distance, from the center axis of the staple cartridge assembly; wherein a difference between the first distance and the second distance is less than a largest dimension of the each of the staple receiving slots; and wherein the staple receiving slots are arranged in a generally radial orientation with respect to the center axis of 
Regarding independent claim 7:  the subject matter of claim 7 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 7 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“wherein an outer edge comprising a smallest dimension of each staple receiving slot of the first row and second row of staple receiving slots is located farther from a center axis of the staple cartridge assembly than any other point of each staple receiving slot of the first row and second row of staple receiving slots; wherein the outer edge of each staple receiving slot of the first row of staple receiving slots are a first distance from the center axis of the staple cartridge assembly; wherein the outer edge of each staple receiving slot of the second row of staple receiving slots are a second distance, different from the first distance, from the center axis of the staple cartridge assembly; wherein a difference between the first distance and the second distance is less than a largest dimension of the each of the staple receiving slots; and wherein the second row of staple receiving slots are arranged in a generally radial orientation with respect to the center axis of the staple cartridge assembly such that the largest 
The closest prior art to Shelton et al. (US Patent Publ. No. 2017/0281155) discloses a cartridge assembly comprising a body portion 1000 extending from the handle assembly, and a staple cartridge assembly 4810 defining a first row 4820 of staple receiving slots 4822 and a second row 4860 of staple receiving slots 4862, wherein each of the staple receiving slots have an outer edge comprising a smallest dimension, and a side edge comprising a largest dimension, in which the outer edge of each staple receiving slot of the first row are a first distance from the center axis, and the outer edge of each staple receiving slot of the second row are a second distance different from the first distance from the center axis, and the slots are arranged in a generally radial orientation with respect to the center axis of the staple cartridge assembly. 
The closest prior art to Wenger et al. (WO 2015/032797) discloses a surgical stapler including a staple cartridge assembly having staple receiving slots arranged in a generally radial orientation with respect to the center axis of the staple cartridge assembly such that a side edge comprising a largest dimension of each of the staple receiving slots is along a radial line from the center axis of the staple cartridge assembly.  
The closest prior art to Harris et al. (US Patent Publ. No. 2016/0089146) discloses a surgical stapler including a staple cartridge assembly having a first row 5036 of staple receiving slots and a second row 5160 of staple receiving slots, in which a side edge comprising a largest dimension of each of the staple receiving slots in a row is along a radial line from the center axis of the staple cartridge assembly.   
The difference between the Shelton et al. reference, or a combination of the Shelton et al., Wenger et al. and Harris et al. references, and the claimed subject matter is that Shelton et al. or a combination of Shelton et al., Wenger et al.  and Harris et al. do not disclose or teach “wherein an outer is located farther from a center axis of the staple cartridge assembly than any other point of each staple receiving slot of the first row and second row of staple receiving slots; wherein the outer edge of each staple receiving slot of the first row of staple receiving slots are a first distance from the center axis of the staple cartridge assembly; wherein the outer edge of each staple receiving slot of the second row of staple receiving slots are a second distance, different from the first distance, from the center axis of the staple cartridge assembly; wherein a difference between the first distance and the second distance is less than a largest dimension of the each of the staple receiving slots; and wherein the second row of staple receiving slots are arranged in a generally radial orientation with respect to the center axis of the staple cartridge assembly such that the largest dimension of each of the staple receiving slots in the second row is along a radial line from the center axis of the staple cartridge assembly”.  The difference between the claimed subject matter and Shelton et al., or a combination of the Shelton et al., Wenger et al. and Harris et al. references, would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modifications to the Shelton et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shelton et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Linda J. Hodge/
Patent Examiner, Art Unit 3731
/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        18 February 2022